Citation Nr: 1505384	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for renal insufficiency from March 31, 2008 to September 26, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 26, 2011.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy right lower extremity.

6.  Entitlement to a compensable rating for diabetic retinopathy.

7.  Entitlement to service connection for anxiety disorder and mood disorder as secondary to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009, October 2009, March 2010, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The February 2009 rating decision granted the Veteran service connection and a 60 percent rating for renal insufficiency, effective from March 31, 2008.  The February 2009 rating decision also granted service connection for diabetes mellitus and  diabetic retinopathy.

The October 2009 rating decision denied TDIU and granted service connection for left lower extremity peripheral neuropathy.  

The March 2010 rating decision granted service connection for right lower extremity peripheral neuropathy.  

The January 2011 rating decision denied service connection for dilated cardiomyopathy non-ischemic chronic congestive heart failure, and arrhythmia, status post atrial and biventricular pacemaker with automatic implantable cardioverter defibrillator (AICD).

A December 2011 rating decision granted the Veteran a 100 percent rating for renal insufficiency effective from September 26, 2011.  Consequently the renal and TDIU claims on appeal are for the period prior to September 26, 2011. 

A December 2011 statement of the case included the issue of entitlement to service connection for a non-ischemic heart disorder.  The Board notes that the Veteran specifically indicated on his December 2011 VA Form 9 that he was not appealing the claim for service connection for a heart disorder or the claims for increased ratings for lenticular changes and erectile dysfunction.  Consequently, the claim for service connection for a non-ischemic heart disorder, and the claims for increased ratings for lenticular changes and erectile dysfunction are not currently in appellate status before the Board.   

In December 2012, the Veteran's attorney wrote to the Board indicating that the Veteran wished to withdraw the appeals regarding evaluation of diabetes mellitus; evaluation of bilateral peripheral neuropathy; evaluation of early lenticular changes; evaluation of retinopathy; and evaluation of erectile dysfunction.  The attorney asserted that the only issues on appeal were in regard to TDIU, renal dysfunction, and entitlement to service connection for ischemic heart disease.  As noted above, a claim for service connection for a heart disorder is not currently in appellate status before the Board.  

The issue of entitlement to service connection for ischemic heart disease has been raised in the record by the December 2012 attorney statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In September 2014 the Veteran submitted a general request that VA treatment records be obtained.  The Board notes that the Veteran's VA treatment records pertinent to the TDIU and renal insufficiency issues (prior to September 26, 2011) are already of record.  The Veteran has not indicated that any available more recent VA treatment records would have any bearing on these claims.  Consequently, adjudicating the Veteran's renal insufficiency and TDIU claims on the current record will not be prejudicial to these claims.

In December 2014 a new VA Form 21-22a was received.  This form indicates that the firm representing the Veteran had chosen another attorney within the firm to continue representation of the Veteran.  

The Board notes that all evidence received since issuance of the December 2011 statement of the case either included a waiver of AOJ review, or is not pertinent to the Veteran's claims that are currently in appellate status.  

The issue of entitlement to service connection for anxiety disorder and mood disorder as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2012, the Veteran's attorney wrote to the Board indicating that the Veteran wished to withdraw the appeals regarding evaluation of diabetes mellitus; evaluation of bilateral peripheral neuropathy; and evaluation of retinopathy.

2.  Medical records from March 31, 2008 to September 26, 2011 indicate that the Veteran had BUN measurements between 40 and 49, that he had albuminuria, and that he experienced weakness and chronic fatigue.  

3.  From March 31, 2008 to September 6, 2011, the Veteran was unemployable due to his service-connected disabilities. 

4.  Prior to March 31, 2008 the Veteran's only service-connected disability was diabetes mellitus, which was rated as 20 percent disabling, and the Veteran's service-connected diabetes mellitus did not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for peripheral neuropathy left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
3.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for peripheral neuropathy right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for diabetic retinopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for an initial 80 percent rating for renal insufficiency were met from March 31, 2008 to September 26, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115(a) and (b), Diagnostic Code (DC) 7541 (2014).

6.  The criteria TDIU were met from March 31, 2008 to September 6, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

7.  The criteria for entitlement to TDIU were not met prior to March 31, 2008; referral for extraschedular consideration for that period is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In December 2012, the Veteran's attorney wrote to the Board indicating that the Veteran wished to withdraw the appeals regarding the evaluation of diabetes mellitus; the evaluation of bilateral peripheral neuropathy; and the evaluation of retinopathy.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and the appeals for an increased rating for diabetes mellitus, for an increased rating for peripheral neuropathy left lower extremity, for an increased rating for peripheral neuropathy right lower extremity, and for an increased rating for diabetic retinopathy are dismissed.

II.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

With regard to the renal insufficiency claim, the Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such case, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In March 2009, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his TDIU claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if the claim is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has associated with the claims folder the Veteran's VA medical records, private medical records and Social Security Administration records.  The Veteran has been provided VA medical examinations.  The Veteran and his attorney have not asserted, and the record does not indicate, that there are any additional records pertinent to the Veteran's renal insufficiency or TDIU claims that have not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal, and the duty to assist has been satisfied.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Renal Insufficiency

The February 2009 rating decision on appeal granted the Veteran service connection and a 60 percent rating for renal insufficiency, effective from March 31, 2008.  A December 2011 rating decision granted the Veteran a 100 percent rating for renal insufficiency effective from September 26, 2011.  The Veteran's attorney asserted in December 2012 that the Veteran has met the criteria for an 80 percent rating for renal insufficiency from March 31, 2008.  The Board agrees. 

The Veteran's renal insufficiency has been rated under the provisions of Diagnostic Code 7541.  38 C.F.R. § 4.115b.  Diagnostic Code 7541 pertains to renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes.  Under that diagnostic code, the disability is rated as renal dysfunction.  38 C.F.R. § 4.115b.

In cases of renal dysfunction, an evaluation of 60 percent is warranted when the record shows constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under DC 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg percent; or creatinine 4 to 8mg percent; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg percent; or creatinine more than 8mg percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

The Board recognizes that prior to September 26, 2011 the medical evidence does not show that the Veteran had persistent edema.  However the Board finds that sufficient symptomology was shown to grant the Veteran an 80 percent rating since the grant of service connection.  Such evidence supporting an 80 percent rating includes the Veteran having BUN at 40 or greater on a number of occasions (42 in April 2008, 47 in May 2008, 49 in July 2008, 40 in December 2008, 44 in April 2011, and 47 in June 2011).  A July 2009 VA treatment record noted the Veteran to have chronic fatigue.  Increased fatigue was noted on VA examination in September 2010.  On VA examination in October 2009 the Veteran was noted to have albuminuria.  VA examination in June 2011 revealed peripheral edema, lack of stamina, anorexia, weakness, lethargy and fatigue.  Finding all doubt in favor of the Veteran the Board finds that the Veteran's symptoms from March 31, 3008 to September 26, 2011 more nearly met the criteria for an 80 percent rating under DC 7541.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The record does not show, and the Veteran and his attorney do not assert, that the Veteran met the criteria for a 100 percent rating for renal insufficiency at any time prior to September 26, 2011.  During that time the Veteran was not on dialysis, he did not have BUN more than 80 or creatinine more than 8.  Also not shown was markedly decreased function of kidney or other organ systems.  

The Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the 80 percent evaluation, and there is also no indication that this disorder has necessitated any periods of hospitalization prior to September 26, 2011.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected renal insufficiency disability prior to September 26, 2011, including lack of stamina, weakness, lethargy, fatigue and some peripheral edema, is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

IV.  TDIU

In a December 2012 letter, the Veteran's attorney asserted that the Veteran had been unemployable from March 31, 2008, due to his service-connected disabilities.  As explained below, the Board finds that when all doubt is held in the Veteran's favor, the evidence indicates that the Veteran met the criteria for TDIU from March 31, 2008 to September 26, 2011.  The Board additionally notes that from September 26, 2011 the Veteran has been granted a 100 percent rating for renal insufficiency, as well as special monthly compensation based on additional service-connected disability with a combined rating of 60 percent or more.  Consequently, the TDIU claim is moot as of September 26, 2011.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Board notes that from March 31, 2008 to September 26, 2011 the Veteran had an 80 percent rating in effect for renal insufficiency and a 20 percent rating in effect for diabetes mellitus.  As such he met the 38 C.F.R. § 4.16(a) percentage standards for TDIU. 

An April 2009 letter from the Veteran's private treating physician opines that the Veteran's uncontrolled diabetes mellitus and associated complications resulted in the Veteran being unable to work.  

The Veteran's claims file was reviewed by a private vocational rehabilitation counselor in November 2012.  The counselor's report provides a comprehensive review of the Veteran's vocational and medical history.  He noted that the evidence of chronic fatigue throughout the medical records eliminated the possibility of even sedentary employment.  He opined that between March 31, 2008 and September 26, 2011 the Veteran was unable to secure or follow a gainful occupation as a result of his service-connected disabilities.  

Although a VA examiner opined in October 2009 that the Veteran's renal disease did not prevent him from obtaining a light duty sedentary occupation, the VA examiner did not provide an opinion with consideration of the Veteran's service-connected diabetes mellitus.  Consequently the Board finds that the private opinions, which consider all of the Veteran's service-connected disabilities at that time, are of greater probative value as regard to the Veteran's employability from March 31, 2008 to September 26, 2011.  

Accordingly, the Board finds that the weight of the evidence indicates that the Veteran was unemployable due to service-connected disability from March 31, 2008 to September 26, 2011.  

Where the 38 C.F.R. §4.16(a) percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Prior to March 31, 2008 the Veteran's only service-connected disability was diabetes mellitus, which was rated 20 percent disabling.  He thus did not meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a).  Although the November 2012 vocational rehabilitation counselor discussed the Veteran having difficulty with employability prior to March 31, 2008, he indicated that this was in part due to renal insufficiency.  The Board notes that service connection was not in effect for renal insufficiency prior to March 31, 2008 and thus cannot be considered with regard to TDIU eligibility prior to that date.  Additionally, the Board notes that a November 2007 SSA record indicates that at that time the Veteran exercised three days a week, went to the gym, and played golf.  Accordingly, the Board further finds that referral for extraschedular consideration for the period prior to March 31, 2008 is not warranted because the evidence of record indicates that the Veteran was not unemployable due to his service-connected disability prior to that date.




ORDER

The appeal of entitlement to an increased rating for diabetes mellitus is dismissed.

The appeal of entitlement to an increased rating for peripheral neuropathy left lower extremity is dismissed.

The appeal of entitlement to an increased rating for peripheral neuropathy right lower extremity is dismissed.

The appeal of entitlement to an increased rating for diabetes retinopathy is dismissed.

Entitlement to an initial rating of 80 percent for renal insufficiency is granted from March 31, 2008 to September 26, 2011, subject to the law and regulations regarding the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted from March 31, 2008 to September 26, 2011, subject to the law and regulations regarding the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to March 31, 2008, is denied.


REMAND

In September 2012, the Veteran's attorney submitted a notice of disagreement (NOD) with a May 2012 rating decision to the extent that it denied service connection for anxiety disorder and mood disorder as secondary to service-connected disabilities.  The Veteran has not been issued a statement of the case (SOC) on this matter.  The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for anxiety disorder and mood disorder as secondary to service-connected disabilities.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


